DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 February 2022 has been entered.
 
Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action filed 28 October 2021 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 26 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 26 recites the phrase “carbocyclic acid group” for which there is no written description support for since neither Applicant’s specification as filed nor the originally filed claims describe or recite a “carbocyclic acid group”. 

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 26 recites the term “carbocyclic acid group” which renders the claim indefinite as the term is not defined in Applicant’s specification and the term does not appear to have a consistent mean, definition, or usage in the polymer arts.  Additionally,  the term that is not used in the IUPAC chemical naming convention.  As such, one of ordinary skill in the art would not be reasonably apprised of how to interpret the term.  For this reason claim 26 is indefinite. For the purpose of examination, the Examiner will interpret the term “carbocyclic acid group” as being a carboxylic acid group which is consistent with Applicant’s specification (see paragraph 0008 of specification as filed) and the previously filed claims.  Appropriate action is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Essary et al., US 5,266,628 (“Essary”) in view of Arkens et al., EP 0 583 068 A1 (“Arkens”)(copy provided herewith)(both references newly cited). 
Kielbania et al., US 5,858,549 (“Kielbania”) is relied upon as an evidentiary reference for claims 23-33 (newly cited).
Regarding claims 23-25, Essary discloses a metal can having an interior surface which is coated with a cured coating (abstract, col. 1 lines 6-11, col. 2 lines 24-26, col. 5 lines 3-7). The cured coating is formed from a coating composition comprising an aqueous dispersion containing (1) a carboxy-functional acrylic polymer and (2) a hydroxyalkylamide curing agent (abstract, col. 2 lines 10-16, col. 6 lines 9-11, col. 6 lines 31-35). Essary teaches that the advantage of using a hydroxyalkylamide curing agent is that it does not form formaldehyde as by-product (col. 3 lines 15-21).  
The interior coated metal can of Essary reads on the claimed metal can. Essary does not teach or suggest that the coating composition is required to comprise a polyisocyanate, aminoplast resin, or a phenolic resin.  As such, Essary reasonably teaches a coating which free from these components.
While Essary is silent regarding the coating being formed specifically from a latex as claimed, this is interpreted as being a product-by-process limitation as it pertains to the form of the coating composition prior to curing.  Regarding product-by-process limitations, MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Therefore, given that Essary discloses a metal can comprising an inner coating formed from an aqueous dispersion comprising a carboxyl-functional acrylic polymer, in the absence of a nonobvious difference between the claimed coated can and the coated can disclosed by Essary, the Examiner reasonably interprets the coating of the can of Essary as reading on the claimed cured coating deposited from a latex having a reactive functional group.
Essary is silent the coating composition comprising a phosphorous acid component. 
Arkens discloses a formaldehyde-free curable polymer composition comprising an aqueously dispersed carboxy-function acrylic polymer and a polyol crosslinker which may be, inter alia, a β-hydroxyalkylamide crosslinker (abstract, page 2 lines 1-10, page 3 line 52-page 4 line 45).  Arkens teaches that the curable polymer composition additionally comprises a phosphorous-containing accelerator which may be, inter alia, phosphoric acid (page 6 lines 18-29).  While Arkens does not specifically recite that the phosphorous-containing accelerator is a curing/crosslinking accelerator, one of ordinary skill in the would have interpreted the Arkens as teaching such.  This position is supported by Kielbania which serves as evidence that one of ordinary skill in the art would interpret Arkens as teaching using a phosphorous-containing compound as a curing accelerator.  For instance, Kielbania recites that EP patent application 0 583 086 (i.e. Arkens) teaches that in order for the crosslinkers disclosed therein to be effective, they must be used in combination with a catalyst that contains phosphorous (col. 4 lines 9-13).
Essary and Arkens are both directed towards formaldehyde-free curable resin materials comprising a carboxy-functional polymer and hydroxyalkylamide crosslinker.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the coating composition which forms the inner coating of the can of Essary by incorporating phosphoric acid as taught by Arkens with the expectation of catalyzing and thereby accelerating the curing of the coating composition.  The phosphoric acid in the coating composition would have read on the claimed phosphorous acid. 
Regarding claim 26, the carboxy groups of the carboxy-functional acrylic polymer (1) read on the claimed carboxylic acid groups.
Regarding claims 27 and 28, Essary teaches that the hydroxyalkylamide curing agent is present in amounts of from 3 to 10 wt% based on the total resin solids (col. 4 lines 56-61) which reads on or overlaps, and therefore renders obvious, the claimed range of amounts (see MPEP 2144.05).
Regarding claim 29, the phosphoric acid taught by Arkens readson the claimed phosphoric acid.
Regarding claims 30 and 31, modified Essary does not teach or suggest a coating composition which is required to comprise styrene, bisphenol A, bisphenol A diglycidyl ether, bisphenol F, bisphenol F diglycidyl ether, or phenol.  As such, modified Essary reasonably teaches a coated can comprising a coating composition which is free of these components.
Regarding claim 32, Essary teaches that hydroxyalkylamide curing agents are essentially free of formaldehyde (col. 1 lines 56-58).  As such, since no formaldehyde releasing components are required to be present in the coating composition of the can of modified Essary, the can is reasonably interpreted as meeting the requirements of claim 32.
Regarding claim 33, Arkens teaches adding from 2.5 to 10wt% of phosphorous-containing accelerator based on the combined weight of the carboxy-functional polymer and curing agent (page 6 lines 26-29).

Claims 23-27 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Moens, WO 2011/058130 A1 (“Moens”)(newly cited)(copy provided herewith) in view of Kielbania.
Regarding claims 23-25, Moens discloses a metal can which is coated on the inside with a can coating formed from a water-borne coating composition (abstract, page 2, lines 1-14, page 23, lines 5-10). The coating composition comprises a polyester resin which may be a carboxy-functional polyester and a crosslinker which may be a β-hydroxyalkylamide (abstract, page 2 lines 1-6, page 3 line 30-page 4 line 9, page 5 line 9-page 6 line 13). The coated metal can reads on the claimed metal can.
While Moens is silent regarding the coating being formed specifically from a latex as claimed, this is interpreted as being a product-by-process limitation as it pertains to the form of the coating composition prior to curing.  Regarding product-by-process limitations, MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Therefore, given that Moens discloses a metal can comprising an inner coating formed from an aqueous dispersion comprising a carboxyl-functional polyester polymer, in the absence of a nonobvious difference between the claimed coated can and the coated can disclosed by Moens, the Examiner reasonably interprets the coating of the can of Moens as reading on the claimed cured coating deposited from a latex having a reactive functional group.
Moens does not teach or suggest that the coating composition is required to comprise a polyisocyanate, aminoplast resin, or a phenolic resin. As such, Moens reasonably teaches a coating which free from these components as claimed.
Moens is silent regarding the composition comprising a phosphoric acid.
Kielbania discloses a hydroxyalkylurea crosslinking agent which is useful as crosslinker compositions comprising carboxy-functional resin (abstract, col 1 lines 6-8, col. 1 line 56-col. 2 line 65).  The composition may be a coating composition (col. 5 lines 56-687). The carboxy-functional resin may be a carboxy-functional polyester (col. 2 lines 20-26).
Kielbania teaches that while hydroxyalkylamide are known to be suitable for crosslinking carboxy-functional resin composition they are deficient in crosslinking densities and crosslinking rates and therefore require high curing temperatures and long curing times (col. 1 lines 40-48).  Kielbania goes on to teach that hydroxyalkylureas are robust, formaldehyde-free crosslinkers which provide facile and safe crosslinking (col. 1 lines 49-53).  Figure 1 of Kielbania also teaches that hydroxylalkylurea crosslinkers cure carboxy-functional resin compositions faster than hydroxyalkylamide crosslinkers (col. 4 lines 28-35, Fig. 1). Kielbania additionally teaches that the use of phosphorous-based catalysts such as polyphosphoric acid improves crosslinking (col. 5 lines 11-30).
Moens and Kielbania are both directed towards curable coating compositions comprising a carboxy-functional polyester resin and a crosslinker.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the coating composition of the metal can disclosed by Moens by utilizing the hydroxyalkylurea crosslinker and polyphosphoric acid catalyst as the crosslinking component with the expectation of providing a faster curing formaldehyde-free coating.  
The coating on the interior of the metal can of modified Moens would been formed from a coating composition comprising polyphosphoric acid which reads on the claimed phosphorous acid recited in claim 23. The coating composition would have also comprise a hydroxyalkylurea crosslinker as recited in claim 24.
Regarding claim 26, the carboxy-functional polyester resin of the coating reads on the claimed carboxylic acid group.
Regarding claim 27, Moens teaches that the hardener (i.e. the crosslinker) is present in amounts of at least 10wt% (page 13, lines 11-14) which overlaps, and therefore renders obvious, the claimed range.
Regarding claim 29, the polyphosphoric acid taught by Kielbania is composed of phosphoric acid and therefore comprises phosphoric acid as claimed.
Regarding claims 30 and 31, modified Moens does not teach or suggest a coating composition which is required to comprise styrene, bisphenol A, bisphenol A diglycidyl ether, bisphenol F, bisphenol F diglycidyl ether, or phenol.  As such, modified Moens reasonably teaches a coated can comprising a coating composition which is free of these components.
Regarding claim 32, Kielbania teaches that hydroxyalkylurea crosslinking agent are essentially free of formaldehyde (col. 1 lines 56-58).  As such, since no formaldehyde releasing components are required to be present in the coating composition of the can of modified Moens, the can is reasonably interpreted as meeting the requirements of claim 32.

Claims 23-33 are rejected under 35 U.S.C. 103 as being unpatentable over Cirani et al., WO 2011/057781 (“Cirani”) in view of Choi et al., KR 20120110268 (“Choi”)(copies of both references provided)(both references are newly cited).
Essary is relied upon as an evidentiary reference for claim 32.
Regarding claims 23-25, Cirani discloses a metal food can the food contacting surface of which (i.e. the interior surface) is coated with cured coating deposited from an aqueous resin coating composition (abstract, page 4 line 9-page 5 line 26, page 11 lines 24-31).  The resin coating composition comprises a carboxy-functional acrylic polymer and a hydroxyalkylamide crosslinker (page 4 lines 9-21).   
While Cirani is silent regarding the coating being formed specifically from a latex as claimed, this is interpreted as being a product-by-process limitation as it pertains to the form of the coating composition prior to curing.  Regarding product-by-process limitations, MPEP 2113 establishes that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Further, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.
Therefore, given that Cirani discloses a metal can comprising an inner coating formed from an aqueous dispersion comprising a carboxyl-functional polyester polymer, in the absence of a nonobvious difference between the claimed coated can and the coated can disclosed by Cirani, the Examiner reasonably interprets the coating of the can of Cirani as reading on the claimed cured coating deposited from a latex having a reactive functional group.
Cirani does not teach or suggest that the coating composition is required to comprise a polyisocyanate, aminoplast resin, or a phenolic resin.  As such, Cirani reasonably teaches a coating which free from these components as claimed.
Cirani is silent regarding the composition comprising a phosphoric acid.
Choi discloses a coating composition comprising a carboxyl-functional resin component and a hydroxyalkylamide crosslinker [0016-0036, 0040]. Choi teaches that the reaction of the carboxyl-functional resin with the hydroxyalkylamide crosslinker can be promoted by the addition of phosphoric acid allowing for low temperature curing  [0040, 0041].
Cirani and Choi are both directed towards coating compositions comprising a carboxy-functional polymer and a hydroxyalkylamide crosslinker.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the coating composition used to coat the can of Cirani by incorporating phosphoric acid as taught by Choi with the expectation of providing a means for promoting the curing of the coating.  The phosphoric acid in the resulting coating would have read on the claimed phosphorous acid.
Regarding claim 26, the carboxyl groups on the carboxy-functional acrylic polymer read on the claimed carboxylic acid groups.
Regarding claims 27 and 28, Cirani teaches examples of the disclosed coating wherein the hydroxyalkylamide crosslinker is present in amounts of about 3.06 wt% relative to the total resin solids (page 14, Table 1, Example 0,2, page 14, Table 2, Example 0,2).
Regarding claims 29 and 33, Young teaches incorporating phosphoric acid in amounts ranging from 0.05 to 0.3 wt% [0041].
Regarding claims 30 and 31, modified Cirani does not teach or suggest a coating composition which is required to comprise styrene, bisphenol A, bisphenol A diglycidyl ether, bisphenol F, bisphenol F diglycidyl ether, or phenol.   As such, modified Cirani reasonably teaches a coated can comprising a coating composition which is free of these components.
Regarding claim 32, Cirani is silent regarding the release formaldehyde during curing.  However, Essary teaches that hydroxyalkylamide curing agents are essentially free of formaldehyde (col. 1 lines 56-58).  As such, it appears that there are no formaldehyde releasing components in the coating composition disclosed by Cirani.  Thus, there is reasonable expectation the coating composition of modified Cirani would intrinsically meet the limitations of claim 32.

Response to Arguments
Applicant’s arguments filed 24 February 2022 with respect to claims 23-33 have been considered but are moot in light of the new grounds of rejection set forth above which were necessitated by the cancelling of all of the previously pending claims and the introduction of entirely new claims.
On page 4 of the remarks Applicant asserts that one skill in the art of packaging coatings would not have looked to a case related to fiberglass when developing a coating that would be in direct contact with a food or beverage.  However, Applicant has not provided any reasoning as to why this would be the case. Additionally, Applicant’s characterization of one of ordinary skill in the field of endeavor of the claimed invention as being limited to the art of packaging coatings is unduly narrow.  It is the Examiner’s position that one of ordinary skill in the art in the field of endeavor of the claimed invention is also one of ordinary skill in the art of curable/cured polymer compositions.  The Examiner contends that such a person has an advanced degree and/or extensive experience in the field of polymer chemistry and is readily capable of looking further than just packaging coatings when considering means to further improve a given coating composition. This would be particularly true when a potential improvement can be made merely by incorporating a polymer art recognized crosslinking catalyst in the form of phosphoric acid.  The Examiner further notes that phosphoric acid is well understood by those of ordinary skill in the art of food related products as being suitable for use in food related applications and has its own food additive “E-number” (i.e. E338).  This position is supported by US 2015/0250196 to Zink which discloses a food composition which may comprise as a component phosphoric acid (E338)[abstract, 0051].  For these reasons Applicant’s argument is not found persuasive.
                                                                                                                                                                                       Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782